Order denying motion to dismiss the complaint as against the moving defendant upon condition that plaintiffs serve and file a note of issue for the next term modified by providing, as a further condition, that plaintiffs shall pay the moving defendant ten dollars costs. As so modified the order is affirmed, with ten dollars costs and disbursements to appellant. The ten dollars costs provided for as a further condition to the *849denial of the motion shall be paid within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.